Citation Nr: 0740290	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-35 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to 
September 1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for arteriosclerotic heart disease.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.

REMAND

The veteran contends that his currently diagnosed heart 
disease can be traced to a heart murmur that was aggravated 
during his period of active service.  The veteran's service 
medical records show that in September 1974, prior to his 
entry into service, he underwent a medical examination where 
he was diagnosed with a systolic heart murmur.  The veteran 
was subsequently referred for evaluation by a cardiologist, 
who concluded that the heart murmur was functional and that 
there was no evidence of heart disease.  At that time, the 
veteran expressly denied experiencing any shortness of 
breath, chest pains, or heart palpitations, and indicated 
that he was able to participate in physical activities 
without limitation.

The veteran now claims that the physical demands he endured 
in service caused him to experience shortness of breath, 
chest pains, and excessive fatigue.  The veteran further 
maintains that he received medical treatment for these 
symptoms while in service.  However, his service medical 
records dating after September 1974 do not appear to be 
associated with his claims file.  Since these outstanding 
medical records may contain information pertinent to the 
veteran's claim for service connection for heart disease, 
they are relevant and should be obtained.  38 C.F.R. 
§ 3.159(c)(2) (2007); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Post-service treatment records from Victor Anazia, M.D.; 
Beacham Memorial Hospital; Southwest Mississippi Regional 
Medical Center; Mississippi Baptist Medical Center; and Pinon 
Medical Clinic are of record.  They show that in July 2001 
the veteran was hospitalized for acute shortness of breath 
and chest pains.  He was subsequently diagnosed with 
arteriosclerotic coronary artery disease and unstable angina, 
for which he underwent a coronary artery bypass graft and 
received follow-up medical treatment.  The record thereafter 
shows that the veteran was hospitalized again in May 2002 for 
complaints of chest pain and shortness of breath.  Since that 
time, he has continued to receive medical treatment for 
symptoms of heart disease from both private medical providers 
and the VA Medical Center in Jackson, Mississippi.

The veteran has not yet been afforded a VA examination with 
regard to his claim for service connection for heart disease.  
It therefore remains unclear to the Board whether the 
systolic heart murmur diagnosed at the time of veteran's 
service entrance examination was aggravated in service and 
whether his alleged in-service symptoms of shortness of 
breath, chest pains, and excessive fatigue were 
manifestations of either the initial onset or the aggravation 
of heart disease.  The Board thus finds that a remand for an 
examination and opinion is necessary in order to fully and 
fairly address the merits of this claim.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate service department offices 
to obtain the veteran's service 
personnel records from October 1974 to 
September 1977.

2.  After the above records have been 
obtained, schedule the veteran for a VA 
cardiovascular examination.  The 
veteran's claims folder should be made 
available to and be reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report should reflect that the claims 
folder was reviewed.  The examiner 
should provide an opinion as to the 
following:

a)  Is it at least as likely as not 
(50 percent probability or greater) 
that the heart murmur diagnosed at 
the time of the veteran's entrance 
into active service preexisting 
murmur increased in severity beyond 
the natural progress of the disease 
during his service?

b)  Is it at least as likely as not 
(50 percent probability or greater) 
that the veteran's post-service 
heart disease is related to his 
period of active service, including 
the occasions on which he reportedly 
complained of shortness of breath, 
chest pain, and excessive fatigue?  

3.  Then, readjudicate the veteran's 
claim for service connection for heart 
disease.  If the decision remains 
adverse to the veteran, issue a 
supplemental statement of the case.  
Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


